                Case 20-21030-AJC        Doc 51    Filed 07/29/21    Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 (MIAMI, DIVISION)

In re:                              :                       CASE NO.: 20-21030-AJC
                                    :
PEDRO MANUEL BARROSO,               :
                                    :                       CHAPTER 7
                                    :
      Debtor.                       :
____________________________________/

                        MOTION TO REVOKE DISCHARGE
                  IN ACCORDANCE WITH APPROVED SETTLEMENT

         COMES NOW, Robert A. Angueira, Trustee in Bankruptcy (the “Trustee”), and files this

Motion to Revoke Discharge in Accordance with Approved Settlement and states as follows:

         1.     The Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code on

October 9, 2020 (the “Petition Date”).

         2.     Robert A. Angueira is the duly appointed Chapter 7 Trustee.

         3.     On March 25, 2021, this Court entered an Order Granting Trustee’s Motion to

Approve Stipulation to Compromise Controversy [D.E. 37] (the “Settlement Order”).

         4.     The Settlement Order provides that the Debtor would pay the Trustee the total

sum of $20,000.00 as follows:

                a. $10,500.00 on or before February 21, 2021, and

                b. $9,600.0 to be paid in Twelve (12) equal monthly payments of $800.00 to be

                   made on the 21st day of each month starting on March 21, 2021 and ending on

                   February 21, 2022.

         5.     Paragraph 11 of the Settlement Order also provides as follows:

                “If the Debtor fails to timely make any of the payments
                described in paragraph 2, then after ten (10) days written
                notice emailed or mailed to the Debtor and the Debtor’s
               Case 20-21030-AJC         Doc 51        Filed 07/29/21   Page 2 of 5

                                                                        CASE NO.: 20-21030-AJC


               counsel, the Trustee would be entitled to file a Motion and
               request a hearing seeking to revoke the Debtor’s bankruptcy
               discharge.”

        6.     The Debtor has defaulted on the payment terms under the Settlement Order.

        7.     On July 12, 2021, the Trustee mailed a default letter to the Debtor, which is

enclosed as Exhibit A.

        8.     As reflected in Exhibit A the Debtor failed to make the $800.00 payment that was

due on June 21, 2021. Although after the default letter the Debtor made the $800.00 payment

corresponding to June 21, 2021, the Debtor failed to make the $800.00 payment that was due

July 21, 2021. As a result, the Debtor is $800.00 in arrears as of the date of this Motion.

        9.     The Trustee requests that the Debtor’s discharge be revoked under the terms of

the Settlement Order; unless $800.00 is received by the Trustee in clear funds by August 15,

2021.

        WHEREFORE, the Trustee respectfully requests the entry of an Order (a) granting this

motion; (b) revoking the Debtor’s discharge unless $800.00 in clear funds is received by the

Trustee on or before August 15, 2021; (c) granting such other and further relief as this Court

deems appropriate.

        Respectfully submitted this 29th day of July, 2021.


                                              ROBERT A. ANGUEIRA, P.A.
                                              16 S.W. 1st Avenue
                                              Miami, Florida 33130
                                              Tel. (305) 263-3328
                                              e-mail yanay@rabankruptcy.com

                                              By       /s/ Yanay Galban
                                                   YANAY GALBAN, ESQ
                                                   Florida Bar No. 0105146




                                                   2
               Case 20-21030-AJC          Doc 51        Filed 07/29/21   Page 3 of 5

                                                                         CASE NO.: 20-21030-AJC


                                 CERTIFICATE OF SERVICE

       I CERTIFY that a true and correct copy of the foregoing was served by U.S. mail on this

29th day of July, 2021, to the Debtor.

       I CERTIFY that a true and correct copy of the foregoing was served via the Notice of

Electronic Filing on this 29th day of July, 2021, to:

   •   Robert A Angueira trustee@rabankruptcy.com,
       fl79@ecfcbis.com;raa@trustesolutions.net;tassistant@rabankruptcy.com;richard@rabank
       ruptcy.com;lillian@rabankruptcy.com
   •   Yanay Galban       yanay@rabankruptcy.com, robert@rabankruptcy.com
   •   Timothy S Kingcade scanner@miamibankruptcy.com,
       kingcadeserve@bellsouth.net;r46540@notify.bestcase.com
   •   Office of the US Trustee      USTPRegion21.MM.ECF@usdoj.gov

                                               ROBERT A. ANGUEIRA, P.A.
                                               16 S.W. 1st Avenue
                                               Miami, Florida 33130
                                               Tel. (305) 263-3328
                                               e-mail yanay@rabankruptcy.com

                                               By       /s/ Yanay Galban
                                                    YANAY GALBAN, ESQ
                                                    Florida Bar No. 0105146




                                                    3
Case 20-21030-AJC   Doc 51   Filed 07/29/21   Page 4 of 5
Case 20-21030-AJC   Doc 51   Filed 07/29/21   Page 5 of 5
